IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MIRTA GROSECLOSE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D12-3912

OPTIMUM       ONCOLOGY-
COMPREHENSIVE CANCER
CENTER/      GALLAGHER
BASSETT SERVICES, INC.,

      Appellees.

_____________________________/

Opinion filed December 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Gerardo Castiello, Judge.

Date of Accident: September 26, 2008.

Bram J. Gechtman, Miami, Robert J. Fiore of Robert J. Fiore, P.A., Miami, and
Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm Beach
Gardens, for Appellant.

Eduardo E. Neret and Javier A. Finlay of the Law Offices of Eduardo E. Neret,
P.A., Miami, for Appellees.


PER CURIAM.

      The court having received the October 27, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of October 23, 2013, and remanding the
matter for reconsideration upon application of Westphal v. City of St. Petersburg,

194 So. 3d 311 (Fla. 2016), and finding that reversal is warranted in light of that

opinion, the order of the Judge of Compensation Claims is REVERSED and this

case is REMANDED for proceedings consistent with that opinion.

RAY, BILBREY, and JAY, JJ., CONCUR.




                                        2